                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAN CLARKE,                                         Case No. 20-cv-04629-WHO
                                                        Plaintiff,
                                   8
                                                                                             ORDER ON SECOND DISCOVERY
                                                  v.                                         DISPUTE
                                   9

                                  10     PACIFIC GAS & ELECTRIC COMPANY,                     Re: Dkt. No. 52
                                         et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Dan Clarke and defendants Pacific Gas and Electric Company and PG&E

                                  14   Corporation (collectively “PG&E”) have submitted a joint letter to resolve a dispute concerning

                                  15   Clarke’s Notice of Deposition of PG&E (the “Notice”). The parties dispute PG&E’s objections

                                  16   and responses to three categories of information. Second Discovery Dispute Letter [Dkt. No. 52].

                                  17   I address each in turn.

                                  18          Category No. 3: This category pertains to “Equitable’s use of the Cannery MGP and

                                  19   Cannery MGP Site, including without limitation activities related to the generation, transport,

                                  20   storage, and/or handling of manufactured gas and Waste.” Ex. A (PG&E Objections to Clarke’s

                                  21   Notice of Deposition at 3–4). Equitable is the entity that operated the Cannery MGP from

                                  22   approximately 1898 to 1903 before it transferred its business and property to San Francisco Gas

                                  23   and Electric (“SFG&E”). PG&E has accepted liability for SFG&E’s acts. It denies liability for

                                  24   Equitable’s acts and denies that SFG&E took actions that would create liability.

                                  25          PG&E contends that it has already admitted, in its Answer, that Equitable operated the

                                  26   Cannery MGP from 1898 through August 1903. Dkt. No. 48 ¶ 62. The details of that operation, it

                                  27   argues, is not related to successor liability in Phase 1 discovery, but rather to Equitable’s potential

                                  28   contamination of the site, a topic reserved for Phase 2 discovery. See Case Management Order
                                   1   [Dkt. No. 37].

                                   2          Clarke contends that he needs information to connect liability between SFG&E and

                                   3   Equitable. One way he claims he can do that is by showing that SFG&E and Equitable were in a

                                   4   de facto merger. A relevant factor of a de facto merger is whether, post-acquisition, “[t]here

                                   5   [was] a continuation of the enterprise of the seller corporation, so that there is continuity of

                                   6   management, personnel, physical location, assets, and general business operations.” United States

                                   7   v. Sterling Centrecorp Inc., 960 F. Supp. 2d 1025, 1042 (E.D. Cal. 2013), aff’d, 977 F.3d 750 (9th

                                   8   Cir. 2020). To make this comparison, he argues that he needs to know about the predecessor’s

                                   9   (Equitable’s) pre-acquisition enterprise in order to determine whether the successor (SFG&E)

                                  10   continued that enterprise post-acquisition.

                                  11          Clarke is entitled to information under this category. Although PG&E has provided when

                                  12   Equitable was operational, Clarke would need to know the details of that operation in order to
Northern District of California
 United States District Court




                                  13   compare it to SFG&E’s post-acquisition operation and support his de facto merger theory. See,

                                  14   e.g., Sterling Centrecorp, 960 F. Supp. 2d at 1043 (finding the evidence established the

                                  15   “continuation of enterprise” factor of a de facto merger because the former mine site owner’s

                                  16   business operation matched the kind of operation continued by the successor company, including

                                  17   “disposal” both before and after acquisition).

                                  18          Category No. 34: This category asks PG&E to designate a witness to testify regarding

                                  19   “The content and authenticity of Documents produced by Defendants and Plaintiffs in this

                                  20   litigation.” Ex. A at 16. During the meet and confer process, Clarke reduced the scope of this

                                  21   request to the approximately 200 documents produced by PG&E in this litigation (not in any

                                  22   related litigation) and 8 documents produced by Clarke that were authored by PG&E. The parties

                                  23   dispute whether PG&E is required to produce a witness to testify concerning the content of all of

                                  24   these documents and as to the authenticity of the 8 PG&E documents produced by Clarke.

                                  25          PG&E should designate a witness to testify about the authenticity of the 8 PG&E

                                  26   documents produced by Clarke. To the extent that Clarke seeks a PG&E witness to testify about

                                  27   the content of all documents, the request is denied without prejudice to the extent it becomes

                                  28   necessary to explore the parties’ interpretation of certain documents during summary judgment
                                                                                          2
                                   1   adjudication or at some later point in the litigation.

                                   2          Category No. 36: This category asks PG&E to designate a witness to testify regarding

                                   3   “Whether the Documents created and/or produced by PG&E in this litigation and in Case No. 14-

                                   4   cv-04393-WHO are business records, as that term is used in Federal Rule of Evidence 803(6); as

                                   5   party statements, per Federal Rule of Evidence 801(d)(2); and/or other hearsay exemptions.” Ex.

                                   6   A at 17. As before, Clarke agreed to limit this category to the 8 PG&E documents produced by

                                   7   him and the approximately 200 documents produced by PG&E in this litigation.

                                   8            I agree with PG&E that this category improperly calls for a witness to testify about legal

                                   9   conclusions regarding each of the documents, rather than facts about the documents. See Zeleny v.

                                  10   Newsom, No. 17-CV-07357-RS (TSH), 2020 WL 3057467, at *2 (N.D. Cal. Jun. 9, 2020)

                                  11   (“[Q]uestions about legal contentions are ‘an improper topic for a Rule 30(b)(6) deposition.’”)

                                  12   (quoting Lenz v. Universal Music Corp., 2010 WL 1610074, at *3 (N.D. Cal. April 20, 2010)). To
Northern District of California
 United States District Court




                                  13   the extent that Clarke is concerned that PG&E may object to the admissibility of documents that

                                  14   he submits during summary judgment briefing, I will address that on a case-by-case basis, unless

                                  15   the parties utilize a more practical approach to deal with the admissibility of documents.

                                  16          IT IS SO ORDERED.

                                  17   Dated: July 8, 2021

                                  18
                                  19
                                                                                                    William H. Orrick
                                  20                                                                United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
